DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Claims
Claims 1-5, 7-11, 13, 16-20 are pending with claims 10-11 and 13 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All 35 USC 112 and 35 USC 103 rejections of cancelled claims of record in the Office Action mailed 9/3/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 3/3/2022.
REPEATED REJECTIONS
The 35 USC 112 and 103 rejections of record in the Office Action mailed 9/3/2021 have been repeated for the reasons of record in the Office Action mailed 9/3/2021.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claims 1-5, 7-11, 13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "an ultra-high oleic oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil" in Claim 1, lines 2-3 is vague an indefinite as it is unclear what is the difference between "an ultra-high oleic oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil" and 
"an oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil” and 
"an oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil" that is not sourced from AlgaWise® and
"a soybean oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil" and
"an ultra-high oleic soybean oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil" and
"a canola oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil" and 
"a rapeseed oil having an oleic acid content from 85 to 97%
Please explain how a person having ordinary skill in the art could interpret whether an identical composition sourced from soybean oil or canola oil would or would not infringe while a composition sourced from sunflower oil or rapeseed oil in Claim 1+ would infringe.

C18:1
Other Fatty Acids
Fatty Acid Profile
sunflower oil
95%
5%
identical
soybean oil
95%
5%
identical
canola oil
95%
5%
identical
rapeseed oil
95%
5%
identical


On page 7 of Applicant’s Paper filed 3/3/2022 Applicant concludes that ultra high oleic oil does not include high oleic soybean and canola oils.  Applicant refers to the Specification by trying to define the term “ultra high oleic oil”.  The Specification does not to precisely define “ultra high oleic oils” other than including between 85 to 97% oleic acid.

    PNG
    media_image1.png
    226
    692
    media_image1.png
    Greyscale

The Specification refers to AlgaWise® which is a registered trademark and not a specific oil with a specific fatty acid and/or antioxidant profile.  Trademarks are well known to be indicative of source and do not define a composition with definite fatty acid and tocopherol profiles.
On page 5+ of the Paper filed 3/3/2022 Applicant appears to be saying that soybean oil and canola oil are somehow different than ultra-high oleic oil sourced from sunflower oil because soybean oil and canola oil somehow have greater amounts of tocopherols. Please explain.
It appears that Applicant is attempting to make a comparison that is not apples to apples.
It is very well known in the art that tocopherols are the natural defense mechanism for unsaturated oils.  For example, it is very well known that highly unsaturated oils have higher tocopherol contents than less saturated oils.  For example, if an oilseed plant is genetically modified to produce oil with elevated amounts of C18:2 and C18:3 and/or C22:6 then the oilseed will naturally synthesize greater amounts of tocopherols to protect the oil.
If Applicant is attempting to compare a sunflower oil composition having 95% C18:1 to a soybean oil having 24% C18:1 and having a very large amount of C18:2 and C18:3 then Applicant’s logic may make sense.  However, this logic does not make sense when comparing identical sunflower, soybean, canola and rapeseed oil compositions with 95% C18:1.
  There is no specific amount of tocopherol required and whether or not the tocopherol is naturally occurring or enriched (added to the oil).  It appears the Specification may be referring to particular soybean and canola oil samples but not necessarily all soybean and canola oils.  It very well known that soybean and canola oils can be sourced from traditional oilseeds or be sourced from genetically modified/hybrid oilseeds that can have very different fatty acid profiles and thus different tocopherols concentrations.
The phrase “wherein the creamer composition does not include any high oleic soybean oil” in Claim 16 is vague and indefinite as it is unclear what is the difference between “high oleic soybean oil” and other “high oleic oils”.  If “high oleic soybean oil”, “high oleic canola oil”, “high oleic sunflower oil” and “ultra-high oleic oil” all have identical 90% oleic acid compositions and/or also have identical antioxidant/tocopherol compositions within the broad language of the claims then it is unclear how one could determine the source of the oil, including whether or not it is sourced from soybeans, in the composition.  This issue is exacerbated by the fact that oilseeds can be genetically modified.
Please explain how a person having ordinary skill in the art could interpret whether an identical composition sourced from soybean oil would or would not infringe while a composition sourced from sunflower oil or rapeseed oil per Claim 16 would infringe.

C18:1
Other Fatty Acids
Fatty Acid Profile
sunflower oil
95%
5%
identical
soybean oil
95%
5%
identical

 
It appears impossible to determine whether a composition would infringe or not infringe as there is no way to determine the source of the oil by examining the composition.
The phrase “wherein the creamer composition does not include any high oleic canola oil” in Claim 17 is vague and indefinite as it is unclear what is the difference between “high oleic canola oil” and other “high oleic oils”.  If “high oleic soybean oil”, “high oleic canola oil”, “high oleic sunflower oil” and “ultra-high oleic oil” all have identical 90% oleic acid compositions and/or also have identical antioxidant/tocopherol compositions within the broad language of the claims then it is unclear how one could determine the source of the oil, including whether or not it is sourced from rapeseeds, in the composition.  This issue is exacerbated by the fact that oilseeds can be genetically modified.
It appears impossible to determine whether a composition would infringe or not infringe as there is no way to determine the source of the oil by examining the composition.
Please explain how a person having ordinary skill in the art could interpret whether an identical composition sourced from canola oil would or would not infringe while a composition sourced from sunflower oil or rapeseed oil per Claim 17 would infringe.

C18:1
Other Fatty Acids
Fatty Acid Profile
sunflower oil
95%
5%
identical
canola oil
95%
5%
identical
rapeseed oil
95%
5%
identical


Clarification and/or correction required.
Claim Rejections - 35 USC § 102
Claim(s) 1-3, 7-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Napolitano et al. (US 2014/0037825).  See Hunt (US 5,616,735) as evidence.
The phrase “ultra-high oleic oil” in Claim 1+ is interpreted as an oil having an oleic acid content from 85 to 97% by weight of total fatty acids in an oil.
The phrase “ultra-high oleic oil” set forth in the claims is not interpreted as setting forth any apparent limitations beyond the “oleic acid content from 85 to 97% by weight of total fatty acids” language in Claim 1+ as the 85 to 97% language is by definition what makes the oil “ultra-high oleic oil”.
The use of the language is analogous to saying “pure water contains 100% H2O” since by definition a composition that is 100% H2O is pure.
There is no difference between an oleic acid (C18:1) fatty acid found in soybean oil than found in sunflower oil or other oils, thus, the phrase “ultra-high oleic oil” is not interpreted as excluding the oil from being sourced from soybean or canola oils.
This reasoning is analogous to there being no difference between a H2O molecule found in salt water than a H2O molecule found in sugar water.
Oil having a C18:1 content above typical levels is interpreted as being “high oleic oil” which is interpreted as including “ultra-high oleic oil” with a C18:1 content being near the top end of the C18:1 range.
On p. 5+ of Applicant’s Paper filed 3/3/2022 Applicant cites a reference that the C18:1 content of soybean oil is 24.0 +/- 0.47 %, thus, contending that soybean oil cannot be “ultra-high oleic oil”.
The Examiner does not dispute the C18:1 content of off-the-shelf soybean oil may be about 24%, however, it is very well known in the art that soybeans can be genetically modified and/or subject to controlled breeding and/or fractionation to produce a soybean oil fatty acid profile with the C18:1 content far above 24% including nearly pure C18:1.
It is very well known that soybean oil can be hydrogenated into hard fat like that used in shortening or candles which has about 0% C18:1 while still being soybean oil.  This is contrary with regard to what Applicant refers to as 24%.
Napolitano (‘825) expressly teaches an oil with a content up to 95% (See Abs. and paras. 6-7.) which clearly is “ultra-high oleic oil” as Applicant defines and claims as being 85 to 97%.
In all of Applicant’s arguments (See p. 5+ of Applicant’s Paper filed 3/3/202.) attempting to explain why Napolitano (‘825) does not teach “ultra-high oleic oil” Applicant avoids addressing the express teaching of up to 95% C18:1.  Applicant’s citation of an excerpt of a reference not cited by the Examiner and not cited by Applicant on an IDS that teaches a C18:1 of 24% does not negate Napolitano’s (‘825) express teaching of up to 95% C18:1.
Regarding Claim 1, Napolitano (‘825) teaches a creamer composition comprising an ultra-high oleic oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil (See Abs. and paras. 6-7 where the soybean oil has between 50% and 95% oleic acid or between 65% and 85%.  Whether or not an oil is called an ultra-high oleic oil or not is not determinative of whether the oil has an oleic acid content from 85 to 97%.  The determinative attribute is the oleic acid concentration.  Any oil that has an oleic acid concentration from 85 to 97% satisfies the oil limitation of the claims.) and oil soluble antioxidants (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants including tocopherols.  Oil soluble antioxidants naturally occur in oils.  See col. 1, ll. 29-43 of Hunt (‘735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed to produce Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Regarding Claim 2, Napolitano (‘825) teaches wherein the ultra-high oleic oil comprises linoleic acid in concentration from 2 to 5% (See para. 7, no more than 10%.) and alpha-linolenic acid in the concentration not exceeding 1% of the total fatty acids in the ultra-high oleic oil (See para. 7, no more than 5%.).
Regarding Claim 3, Napolitano (‘825) teaches wherein the oil soluble antioxidant comprises tocopherols (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants including tocopherols. Oil soluble antioxidants naturally occur in oil.  See col. 1, ll. 29-43 of Hunt (US 5,616,735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed to produce Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Regarding Claim 7, Napolitano (‘825) teaches wherein a total amount of oil in the creamer composition is between 2 and 55% by weight of the creamer composition (See para. 7, 2-25%.).
Regarding Claim 8, Napolitano (‘825) teaches a protein at a concentration between 0.1% and 5% by weight of the creamer composition (See para. 9, 0.1-5%.).
Regarding Claim 9, Napolitano (‘825) teaches emulsifiers ranging from about 0.2 to about 2% by weight of the creamer composition (See para. 10, 0.01-5%.).
Regarding Claim 19, Napolitano (‘825) teaches wherein a buffering agent in an amount of from about 0.1 to about 1% by weight of the creamer composition (See paras. 14 and 17, about 0.1 to about 1% buffering agent and 0.4% buffering salt.)
Regarding Claim 20, Napolitano (‘825) teaches an additional ingredient selected from the group consisting of flavors, sweeteners, colorants, and combinations thereof (See paras. 9, 12 and 27.).
Claim Rejections - 35 USC § 103
Claims 1-4, 7-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 2014/0037825) with evidence by of Hunt (US 5,616,735).
The phrase “ultra-high oleic oil” in Claim 1+ is interpreted as an oil having an oleic acid content from 85 to 97% by weight of total fatty acids in an oil.
The phrase “ultra-high oleic oil” set forth in the claims is not interpreted as setting forth any apparent limitations beyond the “oleic acid content from 85 to 97% by weight of total fatty acids” language in Claim 1+ as the 85 to 97% language is by definition what makes the oil “ultra-high oleic oil”.
The use of the language is analogous to saying “pure water contains 100% H2O” since by definition a composition that is 100% H2O is pure.
There is no difference between an oleic acid (C18:1) fatty acid found in soybean oil than found in sunflower oil or other oils, thus, the phrase “ultra-high oleic oil” is not interpreted as excluding the oil from being sourced from soybean or canola oils.
This reasoning is analogous to there being no difference between a H2O molecule found in salt water than a H2O molecule found in sugar water.
Oil having a C18:1 content above typical levels is interpreted as being “high oleic oil” which is interpreted as including “ultra-high oleic oil” with a C18:1 content being near the top end of the C18:1 range.
On p. 5+ of Applicant’s Paper filed 3/3/2022 Applicant cites a reference that the C18:1 content of soybean oil is 24.0 +/- 0.47 %, thus, contending that soybean oil cannot be “ultra-high oleic oil”.
The Examiner does not dispute the C18:1 content of off-the-shelf soybean oil may be about 24%, however, it is very well known in the art that soybeans can be genetically modified and/or subject 
It is very well known that soybean oil can be hydrogenated into hard fat like that used in shortening or candles which has about 0% C18:1 while still being soybean oil.  This is contrary with regard to what Applicant refers to as 24%.
Napolitano (‘825) expressly teaches an oil with a content up to 95% (See Abs. and paras. 6-7.) which clearly is “ultra-high oleic oil” as Applicant defines and claims as being 85 to 97%.
In all of Applicant’s arguments (See p. 5+ of Applicant’s Paper filed 3/3/202.) attempting to explain why Napolitano (‘825) does not teach “ultra-high oleic oil” Applicant avoids addressing the express teaching of up to 95% C18:1.  Applicant’s citation of an excerpt of a reference not cited by the Examiner and not cited by Applicant on an IDS that teaches a C18:1 of 24% does not negate Napolitano’s (‘825) express teaching of up to 95% C18:1.
Regarding Claim 1, Napolitano (‘825) teaches a creamer composition comprising an ultra-high oleic oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil (See Abs. and paras. 6-7 where the soybean oil has between 50% and 95% oleic acid or between 65% and 85%.  Whether or not an oil is called an ultra-high oleic oil or not is not determinative of whether the oil has an oleic acid content from 85 to 97%.  The determinative attribute is the oleic acid concentration.  Any oil that has an oleic acid concentration of from 85 to 97% satisfies the oil limitation of the claims.) and oil soluble antioxidants (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants including tocopherols.  Oil soluble antioxidants naturally occur in oils.)  and an oil soluble antioxidant (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants as tocopherols, oil soluble antioxidants, naturally occur.  See col. 1, ll. 29-43 of Hunt (‘735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed to produce Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.), however, fails to expressly disclose the entire range of oleic acid.
As discussed above, Napolitano (‘825) teaches two different embodiments having oleic acid values that fall within the claimed range (See para. 7.).  It would have been obvious to person having ordinary skill in the art at the time of filing that oleic acid is the most stable of the 18-carbon chain fatty acids that are not saturated as it only has one carbon-carbon double bond while at the same time having similar performance properties as stearic acid, a saturated fat, and trans fats while being healthier as it is not saturated.  It further has marketing benefits as not being classified as a saturated fat or a trans-fat.  High oleic acid oils have similar performance properties as saturated fat while being monounsaturated.  It thus would have been obvious and foreseeable at the time of filing to select an oil having an oleic acid composition as claimed to provide a healthy monounsaturated oil sourced product having a uniform stable performance.  Making a selection of degree of oleic acid content would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a product that is suitable for its intended use.
Regarding Claim 2, Napolitano (‘825) teaches wherein the ultra-high oleic oil comprises linoleic acid in a concentration from 2 to 5% (See para. 7, no more than 10%.) and alpha-linolenic acid in a concentration not exceeding 1% of the total fatty acids in the ultra-high oleic oil (See para. 7, no more than 5%.).
Regarding Claim 3, Napolitano (‘825) teaches wherein the oil soluble antioxidant comprises tocopherols (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to contain oil soluble antioxidants including tocopherols. Oil soluble antioxidants naturally occur in oil.  See col. 1, ll. 29-43 of Hunt (US 5,616,735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct that are later processed into Vitamin E.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.).
Regarding Claim 4, Napolitano (‘825) teaches the composition as discussed above, however, fails to expressly disclose wherein the tocopherols are at least 50 mg/kg by weight of the creamer composition.
The lower limit of the claimed tocopherol composition is very low and there is no upper end and would include nearly every conceivable concentration.
It would have been obvious to a person having ordinary skill in the art at the time of filing the natural amount of tocopherols found in the oil would foreseeably encompass the very broad amount.  Alternatively, it would have been obvious to a person having ordinary skill in the art to foreseeably adjust the amount of tocopherols to provide an effective amount of protection in the composition.
Regarding Claim 7, Napolitano (‘825) teaches wherein a total amount of oil in the creamer composition is between 2 and 55% by weight of the creamer composition (See para. 7, 2-25%.).
Regarding Claim 8, Napolitano (‘825) teaches a protein at a concentration between 0.1% and 5% by weight of the creamer composition (See para. 9, 0.1-5%.).
Regarding Claim 9, Napolitano (‘825) teaches emulsifiers ranging from about 0.2 to about 2% by weight of the creamer composition (See para. 10, 0.01-5%.).
Regarding Claim 16, Napolitano (‘825) teaches the composition discussed above, however, fails to expressly state wherein the creamer composition does not include any high oleic soybean oil.
Napolitano’s (‘825) reference to soybean oil is not specifically described as high oleic soybean oil (See para. 7.)
Although Napolitano (‘825) mentions the use of soybean oil, it mentions the oil may be derived from any suitable source (See para. 7.).  

    PNG
    media_image2.png
    224
    347
    media_image2.png
    Greyscale

The obvious reason why Napolitano (‘825) refers to any suitable source is the key attribute is the oil having relatively high amounts of oleic acid (C18:1).  An oleic acid found in soybean oil is the same as in the other oils including sunflower, rapeseed oil, canola oil, etc.
Whether or not an oil is suitable depends on the oleic acid concentration and the amount of tocopherols.  It was well known in the art at the time of filing that natural tocopherol concentration in an oil is proportional to the degree of unsaturation.  Thus, if a particular oil (f.e., soy) has a higher degree of unsaturation then it will have more tocopherols.  The tocopherol level also depends on whether and how an oilseed has been genetically modified.
It would have been obvious to a person having ordinary skill in the art at the time of filing the source of oil does not matter as long as the oleic acid is within the claimed range.  Since there is no discernable difference between the various oils having identical oleic fatty acid profiles it would have been obvious at the time of filing to foreseeably substitute one for another to provide a composition that is effective for its intended use.
Regarding Claim 17, Napolitano (‘825) teaches the composition discussed above, however, fails to expressly state wherein the creamer composition does not include any high oleic canola oil.
Napolitano’s (‘825) reference to soybean oil is not specifically described as high oleic soybean oil (See para. 7.).
Napolitano’s (‘825) reference to canola oil is not specifically described as high oleic canola oil (See para. 7.), thus, Napolitano (‘825) literally teaches the limitations of the claim.
Although Napolitano (‘825) mentions the use of canola oil, it mentions the oil may be derived from any suitable source (See para. 7.).  

    PNG
    media_image2.png
    224
    347
    media_image2.png
    Greyscale

The obvious reason why Napolitano (‘825) refers to any suitable source is the key attribute is the oil having relatively high amounts of oleic acid (C18:1).  An oleic acid found in canola oil, soybean oil is the same as in the other oils including sunflower, rapeseed oil, etc.
Whether or not an oil is suitable depends on the oleic acid concentration and the amount of tocopherols.  It was well known in the art at the time of filing that natural tocopherol concentration in an oil is proportional to the degree of unsaturation.  Thus, if a particular oil (f.e., canola) has a higher degree of unsaturation then it will have more tocopherols.  
It would have been obvious to a person having ordinary skill in the art at the time of filing the source of oil does not matter as long as the oleic acid is within the claimed range.  Since there is no discernable difference between the various oils having identical oleic fatty acid profiles it would have 
Regarding Claim 18, Napolitano (‘825) teaches the composition discussed above, however, fails to expressly state wherein the creamer composition does not include any added monoglycerides, diglycerides, acetylated monoglycerides, sorbitan trioleate, glycerol dioleate, sorbitan tristearate, propyleneglycol monostearate, glycerol monooleate and monostearate, sorbitan monooleate, propylene glycol monolaurate, sorbitan monostearate, sodium stearoyl lactylate, calcium stearoyl lactylate, glycerol sorbitan monopalmitate, diacetylated tartaric acid esters of monoglycerides and diglycerides, succinic acid esters of monoglycerides and diglycerides, lactic acid esters of monoglycerides and/or diglycerides, and sucrose esters of fatty acids.
Napolitano (‘825) expressly teaches embodiments without these ingredients and in other discussion some of these ingredients “may”, not required, be added (See paras. 17-31.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to foreseeably not include any on the above listed ingredients as Napolitano (‘825) does not expressly state these ingredients are required, thus, no need to add unnecessary ingredients.
Regarding Claim 19, Napolitano (‘825) teaches wherein a buffering agent in an amount of from about 0.1 to about 1% by weight of the creamer composition (See paras. 14 and 17, about 0.1 to about 1% buffering agent and 0.4% buffering salt.).
Regarding Claim 20, Napolitano (‘825) teaches an additional ingredient selected from the group consisting of flavors, sweeteners, colorants, and combinations thereof (See paras. 9, 12 and 27.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 2014/0037825) with evidence by of Hunt (US 5,616,735) in view of Hitz et al. (WO 2006/002052).
Napolitano (‘825) teaches the composition as discussed above, however, fails to expressly disclose wherein the ultra-high oleic oil is selected from the group consisting of high oleic sunflower, high oleic algal oils and combinations thereof.
Although Napolitano (‘825) mentions the use of soybean oil, it mentions the oil may be derived from any suitable source (See para. 7.).  

    PNG
    media_image2.png
    224
    347
    media_image2.png
    Greyscale

Oleic acid is very well known to be one of the fatty acid chains in vegetable and algal oils.  Hitz (‘052) teaches high oleic oils being sourced from soybean oil, like that taught by Napolitano (‘825), as well as being sourced from sunflower seeds (See p. 4, ll. 15-27.).  

    PNG
    media_image3.png
    229
    524
    media_image3.png
    Greyscale

It would have been obvious and foreseeable to a person having ordinary skill in the art the time of filing to substitute one source of high oleic oils as taught by Napolitano (‘825) by high oleic oils as 
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 5+ of Applicant’s Paper filed 3/3/2022.), it is noted that said arguments are not persuasive for the reasons discussed above.  Applicant’s arguments are discussed above within the rejections.
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	March 4, 2022